Appeal from a decision of the Workmen’s Compensation Board, filed July 22, 1976, as amended by subsequent decisions, which awarded death benefits. Dr. Jaffe testified that decedent had a coronary disease for a period of time, that on November 18, 1974 decedent suffered an acute coronary insufficiency fibrillation which could be caused by any significant strain, and that the work decedent did during the morning of November 18 was a significant strain. On the basis of this testimony, the board found that the work done by decedent on November 18 precipitated his fatal heart attack. The decision is supported by substantial evidence (see Matter of McCormick v Green Bus Lines, 29 NY2d 246; Matter of Palmer v City of Glens Falls Fire Dept., 54 AD2d 789, mot for lv to app den 41 NY2d 801). Decision affirmed, with costs to the Workmen’s Compensation Board against the employer and its insurance carrier. Koreman, P. J., Greenblott, Sweeney, Mikoll and Herlihy, JJ., concur.